DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, FIGs. 1-4, claims 1, 3-11, 13-17, 19, and 20 in the reply filed on 05/03/2021is acknowledged. The traversal is on the ground(s) that FIG. 5 should be included in Species I. This is not found persuasive because, inter alia, the structure of elements 422 and 423 are different in FIGs. 1-4 and FIG. 5. However, the examiner agrees to include FIG. 5 to Species I in the spirit of compact prosecution without agreeing to the argument. Claims 2, 12, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the bent wire members and the straight wire members are alternately connected to be wound on the core, and the straight wire members are disposed in the ferrite beads” as claimed in claims 7 and 11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-9, 13-17, and 19-20 are objected to because of the following informalities:  
Regarding 8-9, 13-17, and 19-20, it’s not clear “[mm]” is a unit measurement or else. For examination purpose, [mm] is interpreted as the preceding term(s) has millimeter unit. It’s not also clear if “lz” and “Lz” are the same. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 11, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 11, Applicant should clarify what’s intended by “the bent wire members and the straight wire members are alternately connected to be wound on the core, and the straight wire members are disposed in the ferrite beads.” As seen in FIGs. 3-4 of the present invention, the straight wire members 411 and 421 are disposed in magnetic beads 61-64; however, the bent wire members 410 and the straight wire members 411 and 421 are not “alternatively connected to be wound on the core” as claimed. On the other hand, the bent wire members 410 and the straight wire members 412 and 423 are “alternatively connected to be wound around the core,” but the straight wire members 413 and 423 are not disposed in the ferrite beads 61-64. Accordingly, the examiner does not know how to interpret “the bent wire members and the straight wire members are alternately connected to be wound on the core, and the straight wire members are disposed in the ferrite beads” properly.

Regarding claims 9, and 19-20, the expression, “(4 -π)Φdw + 4Cp-p < (2π - 4)Cc-p + 2(4 - π)Rin)” is not clear. Specifically, the expressly has one extra close parenthesis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturcken et al. (U.S. PG. Pub. No. 2015/0371756 A1).
With respect to claim 1, Sturcken et al., hereinafter referred to as “Sturcken,” teaches a common mode choke coil 80 (Fig. 8) comprising: 
a core 810 having a square shape, or an elongated shape having a long axis (horizontal axis) and a short axis (vertical axis) when viewed in a direction along a central axis (into the page axis) of the core; and 
a first coil 820A and a second coil 820B opposed to each other and wound on the core, 
wherein 
each of the first coil and the second coil is a single-layer coil, and 
an area of a cross-section of the core taken perpendicular to a circumferential direction of the core is constant in the circumferential direction of the core, and the cross-section of the core has a quadrilateral shape (para. [0089]). FIGs. 2-3, and 6 of Sturcken shows the cross-sectional area as claimed.   
With respect to claim 3, Sturcken teaches the common mode choke coil according to claim 1, wherein
the core has the elongated shape when viewed in the direction along the central axis of the core, and 
the first coil and the second coil are opposed to each other in a short axis direction of the elongated shape and wound on the core in a long axis direction of the elongated shape (para. [0089]). 
With respect to claim 4, Sturcken teaches the common mode choke coil according to claim 3, wherein the first coil and the second coil are located further inside than an outermost end of the core in the long axis direction of the core when viewed in the direction along the central axis of the core (para. [0089]). 
With respect to claim 10, Sturcken teaches the common mode choke coil according to claim 3, wherein the first coil and the second coil do not intersect with the long axis of the core when viewed in the direction along the central axis of the core (para. [0089]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sturcken.
With respect to claims 8 and 13-14, Sturcken teaches the common mode choke coil according to claims 1 and 3-4, respectively. Sturcken does not expressly teach
when Φdw < 2Rin and (lz + 2Φdw + 2Cc-p) ≥ 2Rin, 
(Φdw + 2Cc-p) > 2Rin, where Φdw is a coil diameter [mm], 
Cc-p is a clearance between an inner surface of the core and the coil [mm], 
Lz is a minimum distance between the first coil and the second coil in an inner area of the core [mm], and Rin is a radius of curvature of an inner corner of the core [mm] even though the drawings of Sturcken appear to show these features. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed equation to provide the required magnetic and or electrical characteristics to meet design requirements. 
With respect to claims 9, and 19-20, Sturcken teaches the common mode choke coil according to claims 1, and 3-4 respectively. Sturcken does not expressly teach
when Φdw  ≥ 2Rin and (lz + 2 Φdw + 2Cc-p) ≥ 2Rin, 
(4 -π)Φdw + 4Cp-p < (2π - 4)Cc-p + 2(4 - π)Rin), where 
Φdw is a coil diameter [mm], Cc-p is a clearance between an inner surface of the core and the coil [mm], 
Cp-p is a coil clearance [mm], 
Lz is a minimum distance between the first coil and the second coil in an inner area of the core [mm], and 
. 
 
Claims 5-6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sturcken, as applied to claim 1 above, in view of Lucas (U.S. PG. Pub. No. 2008/0100400 A1).
With respect to claim 5, Sturcken teaches the common mode choke coil according to claim 1. Sturcken does not expressly teach 
a case housing the core, the case having a rectangular shape when viewed in the direction along the central axis of the core, 
wherein 
the core has the square shape and is housed in the case with one side of the core extending in a direction along one side of the case, or 
the core has the elongated shape and is housed in the case with a long axis of the core extending in a direction along one side of the case. 
Lucas teaches a common mode choke coil 11 (FIGs. 1-2) comprising:
a case 70 housing the core 12, the case having a rectangular shape when viewed in the direction along the central axis of the core (para. [0023]). The combination of Strucken and Lucas would result in “the core has the elongated shape and is housed in the case with a long axis of the core extending in a direction along one side of the case” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core in the case as taught by Lucas to the common 
With respect to claim 6, Sturcken in view of Lucas teaches the common mode choke coil according to claim 5, wherein
when the core has the elongated shape, the core has the elongated shape when viewed in the direction along the central axis of the core, 
the case has an oblong shape when viewed in the direction along the central axis of the core, and 
the core is housed in the case with a long axis of the core extending in a long axis direction of the case (Sturcken, para. [0089], Lucas, para. [0023]). 
With respect to claim 15, Sturcken in view of Lucas teaches the common mode choke coil according to claim 5. Sturcken in view of Lucas does not expressly teach
when Φdw < 2Rin and (lz + 2Φdw + 2Cc-p) ≥ 2Rin, 
(Φdw + 2Cc-p) > 2Rin, where Φdw is a coil diameter [mm], 
Cc-p is a clearance between an inner surface of the core and the coil [mm], 
Lz is a minimum distance between the first coil and the second coil in an inner area of the core [mm], and Rin is a radius of curvature of an inner corner of the core [mm] even though the drawings of Sturcken appear to show these features. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed equation to provide the required magnetic and or electrical characteristics to meet design requirements. 
With respect to claim 16, Sturcken in view of Lucas teaches the common mode choke coil according to claim 6. Sturcken in view of Lucas does not expressly teach
when Φdw  ≥ 2Rin and (lz + 2 Φdw + 2Cc-p) ≥ 2Rin, 
(4 -π)Φdw + 4Cp-p < (2π - 4)Cc-p + 2(4 - π)Rin), where 

Cp-p is a coil clearance [mm], 
Lz is a minimum distance between the first coil and the second coil in an inner area of the core [mm], and 
Rin is a radius of curvature of an inner corner of the core [mm] even though the drawings of Sturcken appear to show these features. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed equation to provide the required magnetic and or electrical characteristics to meet design requirements. 

Claims 7, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturcken in view of Lucas, as applied to claim 5-6 above, and further in view of Yang et al. (U.S. PG. Pub. No. 2009/0160596.
With respect to claims 7 and 11, Sturcken in view of Lucas teaches the common mode choke coil according to claims 5-6, respectively, further comprising: 
ferrite beads 52-55 (Lucas) each having a tubular shape at corners of the case, the ferrite beads being connected to the first coil and the second coil (Sturcken, para. [0089], Lucas, para. [0023]). The combination of Sturcken and Lucas would result in the ferrite beads being at the corners of the case. Sturcken in view of Lucas does not expressly teach 
the first coil and the second coil each include a plurality of wire members connected to each other, 
the plurality of wire members includes bent wire members each having a substantially U shape and straight wire members each extending in a substantially straight line, 

Yang et al., hereinafter referred to as “Yang,” teaches a common mode choke coil (e.g. FIG. 6), wherein 
the first coil and the second coil each include a plurality of wire members 24 and 211 (see FIG. 2C for illustration) connected to each other, 
the plurality of wire members includes bent wire members 24 each having a substantially U shape and straight wire members 211each extending in a substantially straight line, 
the bent wire members and the straight wire members are alternately connected to be wound on the core 62 (paras. [0028] and [0035]). Best understood in view of 35 USC 112(b) rejection, the combination of Sturcken in view of Lucas and Yang would result in the straight wire members are disposed in the ferrite beads. Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the bent wire members and straight wire members as taught by Yang to the common mode choke coil of Sturcken in view of Lucas to improve mechanical stability between the core coil and the substrate on which the core coil is disposed.
With respect to claim 17, Sturcken in view of Lucas and Yang teaches the common mode choke coil according to claim 7. Sturcken in view of Lucas and Yang does not expressly teach
when Φdw < 2Rin and (lz + 2Φdw + 2Cc-p) ≥ 2Rin, 
(Φdw + 2Cc-p) > 2Rin, where Φdw is a coil diameter [mm], 
Cc-p is a clearance between an inner surface of the core and the coil [mm], 
Lz is a minimum distance between the first coil and the second coil in an inner area of the core [mm], and Rin is a radius of curvature of an inner corner of the core [mm] even though the drawings of Sturcken appear to show these features. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837